       Case 6:16-cv-06651-DGL-MJP Document 26 Filed 01/28/21 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

KEYSHA CASIANO,
                                                                                   DECISION AND ORDER
                                               Plaintiff,
                                                                                   16-CV-6651L
                            v.


RAELLE ASHLEY, et al.,

                              Defendants.
________________________________________________



        Plaintiff Keysha Casiano brings this action against five individual defendants and the

County of Monroe (New York), asserting claims under 42 U.S.C. § 1983 and New York law.

Defendants have moved for summary judgment dismissing the complaint.



                                         FACTUAL BACKGROUND1



        On October 14, 2015, plaintiff called 911 after getting into an argument with her mother’s

boyfriend. Rochester Police Department officers responded to the scene and arrested plaintiff for

second degree harassment. The boyfriend was also arrested. The officers took plaintiff into

custody and drove her to the Monroe County Jail (“Jail”).2




        1
        The facts recited herein are taken from the parties’ statements of facts (Dkt. #17-23, #21-9) and
accompanying exhibits, and are undisputed, unless otherwise noted.

        2
            Plaintiff does not dispute the lawfulness of her arrest. See Pl. Mem. (Dkt. #21-20) at 14.
       Case 6:16-cv-06651-DGL-MJP Document 26 Filed 01/28/21 Page 2 of 13




        Defendants Raelle Ashley, Danielle Cammilleri, Paul Maccarone, and Timothy Schliff

(collectively “Deputies”), all of whom were deputies with the Monroe County Sheriff’s

Department (“MCSD”), were on duty at the Jail that day, assigned to Central Booking. Their job

responsibilities included conducting searches of inmates entering the Jail in order to detect and

confiscate contraband (such as weapons or drugs), prevent escapes and disturbances, and recover

missing or stolen property. Ashley and Cammilleri are women; Maccarone and Schliff are men.

        When plaintiff came in, she was photographed, searched, and put through a scan

machine.3 She removed her shoes and jacket to be scanned, but remained in her shirt, pants and

undergarments.

        Plaintiff was then pat-searched by Deputy Ashley. Defendants contend that during the pat

search, plaintiff began acting suspiciously, repeatedly placing her hands down the front of her

pants, as if grabbing for something. Plaintiff denies that she did so.

        Following the pat search (which did not indicate the presence of any contraband), plaintiff

was ordered to take a seat on the BOSS (Body Orifice Scanning System) chair, a non-intrusive

scanning system. According to defendants, this displayed a positive reading, indicating that there

might have been something concealed in plaintiff’s clothing.

        Plaintiff was then ordered to submit to a strip search. Under MCSD policies, such a

search requires that the person to be searched completely disrobe, while each item of her clothing

is searched and her entire body is visually inspected, including the inside of the mouth and ears

only. See General Order 28-11 (Dkt. #17-13) at 1.



        3
         The “scan machine” is apparently a metal detector or something similar. Plaintiff’s walk-through of the
scan machine is not at issue here.

                                                       -2-
      Case 6:16-cv-06651-DGL-MJP Document 26 Filed 01/28/21 Page 3 of 13




        In preparation for the search, plaintiff was taken to a separate room (“Strip Search

Room”), where she was ordered to remove her clothing. Defendants contend that plaintiff

refused to obey the deputies’ commands to take off her clothes, and continued to put her hands

down the front of her pants.

        Defendants state that eventually they ordered plaintiff to put both hands behind her back,

which she did long enough for defendant Ashley to get a handcuff on plaintiff’s right wrist, at

which point plaintiff began physically resisting. Plaintiff was then “wall stabilized” and then

“ground stabilized” until the deputies were able to “gain compliance,” finish handcuffing her, get

her to her feet and take her to a cell.

        Plaintiff agrees that she refused the deputies’ order to disrobe, but she alleges that she

told them that she could not, because she was menstruating. When she tried to show the deputies

what she was talking about, by lowering her pants, Ashley and Cammilleri grabbed her, and

together with another deputy, pushed her against a wall and threw her onto the floor. Plaintiff

alleges that during this altercation, she was pepper sprayed and verbally abused.

        After plaintiff was handcuffed, she was taken to a jail cell, where she was strip-searched

by Ashley and Cammilleri. Plaintiff alleges that in doing so, defendants “broke” her clothes, and

left her lying on the floor while male deputies watched from the hallway, laughing at her.

Plaintiff alleges that at one point, after her clothes were removed, one of the male deputies said,

“She is having her period.”

        Following the search (which turned up nothing), plaintiff spent the night in the Jail, and

appeared in court the next morning for her arraignment. Her claims do not involve any events

that occurred following those described above.


                                                 -3-
      Case 6:16-cv-06651-DGL-MJP Document 26 Filed 01/28/21 Page 4 of 13




       Defendants agree that a strip search was performed, but they deny any wrongdoing on

their part. Defendants admit that there was some physical interaction between the Deputies and

plaintiff, and they state that shortly after the strip search, plaintiff was examined by a nurse, and

was noted to have some bruising and swelling.

       Defendants have submitted a DVD containing several video recordings of these events

taken by Jail security cameras. One video shows Ashley and Cammilleri standing outside the

doorway of the Strip Search Room for several minutes. They are seen talking to someone inside

the room, presumably plaintiff, who is off camera. There is no audio on the recording.

       At one point, Ashley and Cammilleri enter the room, and emerge with plaintiff, with

whom they are struggling. A male deputy, who had been in an adjacent hallway, comes in, and

the three deputies wrestle plaintiff to the floor, face down, handcuff her behind her back, get her

to her feet, and escort her down the hallway. During this incident, another male deputy enters the

room, but by the time he gets there, the situation is under control, and he does not actively

participate in subduing plaintiff. Based on the incident reports submitted by the deputies

afterwards, it appears that Maccarone was the first male deputy to enter, and that Schliff was the

second.

       After that, plaintiff was taken to a cell and searched. The DVD submitted by defendants

contains a recording of the hallway leading to the cell where plaintiff was taken, but all it shows

is the two male deputies standing in the hallway and occasionally looking into the cell. Whatever

was happening inside the cell is not visible.

       Plaintiff filed the complaint in this action on September 27, 2016. She has sued Ashley,

Cammilleri, Maccarone, Schliff, Monroe County Sheriff Patrick O’Flynn, and the County of


                                                 -4-
      Case 6:16-cv-06651-DGL-MJP Document 26 Filed 01/28/21 Page 5 of 13




Monroe (“County”). Plaintiff has asserted five causes of action: (1) a § 1983 claim against the

Deputies and the County, alleging use of excessive force, in violation of plaintiff’s rights under

the Fourth Amendment; (2) a § 1983 claim against the County, essentially based on so-called

Monell liability; (3) battery and (4) assault claims against the Deputies and the County; and (5) a

negligence claim against all the defendants.

       Defendants have moved for summary judgment on all claims. In her response, plaintiff

concedes that the fifth (negligence) claim should be dismissed in its entirety, that the first

(excessive force) claim should be dismissed as to the County, and that the second (Monell) claim

should be dismissed. Plaintiff’s response does not even mention Sheriff O’Flynn, and since it

appears from the complaint that he is only included in the fifth cause of action, plaintiff

implicitly concedes that there are no viable claims against O’Flynn. Thus, the only claims that

are now before the Court are the excessive force claim against the Deputies, and the assault and

battery claims against the Deputies and the County.



                                           DISCUSSION



I. Excessive Force

       Plaintiff’s action is brought pursuant to 42 U.S.C. § 1983. That statute “itself creates no

substantive rights; it provides only a procedure for redress for the deprivation of rights

established elsewhere.” Sykes v. James, 13 F.3d 515, 519 (2d Cir. 1993) (citing City of

Oklahoma City v. Tuttle, 471 U.S. 808, 816 (1985)).




                                                 -5-
      Case 6:16-cv-06651-DGL-MJP Document 26 Filed 01/28/21 Page 6 of 13




       In this action, plaintiff alleges that defendants violated her constitutional rights by using

excessive force against her at the Jail. The parties do not dispute that as an arrestee at the time of

the relevant events, plaintiff was constitutionally protected from the use of excessive force by the

Fourth Amendment.

       The Court must nonetheless make its own independent determination of the correct legal

standard. Most cases addressing § 1983 claims of excessive force involve either the use of force

during an arrest, which is governed by the Fourth Amendment, or the use of force against a

prisoner, which is governed by the Eighth Amendment. The standards applied to those two types

of claims are significantly different from each other. In particular, a plaintiff asserting an Eighth

Amendment claim must show that the defendant acted with a subjectively wrongful state of

mind. See Sims v. Artuz, 230 F.3d 14, 20-21 (2d Cir. 2000).

       In the case at bar, plaintiff’s claims arise out of events that occurred after she was

arrested, but before she was arraigned. Such claims most appropriately fit within the protections

of the Due Process Clause of the Fourteenth Amendment. See Szabo v. Parascandolo, No.

16-CV-3683, 2019 WL 481925, at *5 (E.D.N.Y. Feb. 7, 2019) (“For post-arrest, pre-trial

detainees, ... the right ‘to be free from excessive force amounting to punishment is protected by

the Due Process Clause of the Fourteenth Amendment’”) (quoting United States v. Walsh, 194

F.3d 37, 47 (2d Cir. 1999)).

       The standards applicable to such a claim are largely the same as those applied to Fourth

Amendment claims. Both relate to the objective reasonableness of the defendants’ use of force;

there is no “subjective” element, as with Eighth Amendment claims. See Kingsley v.




                                                 -6-
      Case 6:16-cv-06651-DGL-MJP Document 26 Filed 01/28/21 Page 7 of 13




Hendrickson, 576 U.S. 389, 397 (2015) (“the appropriate standard for a pretrial detainee’s

excessive force claim is solely an objective one”).

        The distinction is also worth noting because many Fourth Amendment decisions relating

to the use of force during an arrest turn on factors that have little relevance in the context of force

used against a person who has already been taken into custody, such as the severity of the crime

that led to the arrest, the risk of the suspect’s flight to avoid arrest, and the danger that the suspect

posed to members of the public. See, e.g., Tracy v. Freshwater, 623 F.3d 90, 96 (2d Cir. 2010).

More pertinent factors in the context of a post-arrest claim under the Fourteenth Amendment are

“the relationship between the need for the use of force and the amount of force used; the extent

of the plaintiff’s injury; any effort made by the officer to temper or to limit the amount of force;

the severity of the security problem at issue; the threat reasonably perceived by the officer; and

whether the plaintiff was actively resisting.” Kingsley, 576 U.S. at 397.

        To say that the force used must have been reasonable, however, does not mean that it

must not have exceeded in the slightest that which might seem absolutely necessary, with the

benefit of hindsight. As the Supreme Court has stated, “[n]ot every push or shove, even if it may

later seem unnecessary in the peace of a judge’s chambers, violates the Fourth Amendment.”

Graham v. Connor, 490 U.S. 386, 396 (1989) (internal quote omitted). To be actionable, the

force used must be both unreasonable in light of the surrounding circumstances, and “more than

de minimis.” Antic v. New York City, 273 F.Supp.3d 445, 458 (S.D.N.Y. 2017) (citing Romano

v. Howarth, 998 F.2d 101, 105 (2d. Cir. 1993)), aff’d, 740 Fed.Appx. 203 (2d Cir. 2018).

“Injuries held to be de minimis for purposes of defeating excessive force claims include

short-term pain, swelling, and bruising, brief numbness from tight handcuffing, claims of minor


                                                  -7-
       Case 6:16-cv-06651-DGL-MJP Document 26 Filed 01/28/21 Page 8 of 13




discomfort from tight handcuffing, and two superficial scratches with a cut inside the mouth.”

Lemmo v. McKoy, No. 08-CV-4264, 2011 WL 843974, *5 (E.D.N.Y. Mar. 8, 2011) (internal

citations omitted).

        The Court has watched the video recordings submitted by defendants. Although plaintiff

is not visible in some portions of some of the recordings, the incident that directly gives rise to

her claim–the altercation outside the Strip-Search Room–is entirely captured on video.

        Having watched that recording, I find as a matter of law that no reasonable jury could

conclude that the force used by defendants was excessive. Defendants are therefore entitled to

summary judgment.

        First, while the two sides’ accounts differ in some minor details, it is clear that the

deputies brought plaintiff out of the Strip Search Room because she refused to remove her

clothing, her pants in particular. Though plaintiff alleges that she did not want to take off her

underwear because she was having her menstrual period, she testified both at her deposition and

at her 50-h hearing4 that she did not remove any of her clothing and that she told the deputies that

she refused to undress, and the video shows that she was fully dressed when she was removed

from the Strip Search Room. Plaintiff testified at her 50-h hearing, “they [the deputies] say take

my clothes out. [sic] Why? No.” Dkt. #21-1 at 16.

        Given plaintiff’s steadfast refusal to comply with the deputies’ directives, it was

objectively reasonable for them to enter the room and to use some force to get her to comply with

their commands. See Berman v. Williams, No. 17cv2757, 2019 WL 4450810, at *6 (S.D.N.Y.



        4
          A 50-h hearing is a hearing conducted pursuant to N.Y. Gen. Mun. L. § 50-h in claims against a
municipality, concerning injuries or damages alleged to have been sustained by the claimant.

                                                       -8-
      Case 6:16-cv-06651-DGL-MJP Document 26 Filed 01/28/21 Page 9 of 13




Sept. 17, 2019) (“The defendants’ use of force during the Intake Search Area incident was

objectively reasonable because it was proportionate to the plaintiff’s resistance. The plaintiff

refused to comply with orders to remove his clothing in the Intake Search Area, which was a

legitimate command”).

       Having viewed the video of what happened when plaintiff was removed from the Strip

Search Room, I find as a matter of law that the force employed was reasonable. The deputies did

not strike her; they grappled with her and wrestled her to the ground.

       It is undisputed that plaintiff was pepper-sprayed. At her deposition, defendant Ashley

stated that she “delivered a short burst of [pepper spray] to [plaintiff’s] face,” because plaintiff

“was still refusing” to comply with the order to put both hands behind her back. Ashley Depo.

Tr. (Dkt. #17-19) at 40.

       “The use of pepper spray is not an actionable constitutional violation where there is no

lasting injury, and where the subject was not cooperating with law enforcement.” Walton v. Lee,

No. 15 CIV. 3080, 2019 WL 1437912, at *6 (S.D.N.Y. Mar. 29, 2019); accord Williams v. City

of New York, No. 05 Civ. 10230, 2007 WL 2214390, at *12 (S.D.N.Y. July 26, 2007) (use of

mace was “not actionable” as excessive force where the arrestee “suffered only the expected side

effects: temporary discomfort and disorientation”).

       In the case at bar, plaintiff received one burst of pepper spray, and there is no evidence

that she suffered any lasting or serious effects. The record shows that plaintiff was subdued

relatively quickly and without resort to punches, kicks, or other forceful blows that might have

inflicted greater injury. If anything, the use of pepper spray was appropriate and effective.




                                                  -9-
     Case 6:16-cv-06651-DGL-MJP Document 26 Filed 01/28/21 Page 10 of 13




       My finding that the Deputies did not use excessive force renders it unnecessary for the

Court to address defendants’ qualified immunity defense, but I do find as a matter of law that

they are entitled to qualified immunity. The doctrine of qualified immunity “shields government

officials from civil damages liability unless the official violated a statutory or constitutional right

that was clearly established at the time of the challenged conduct.” Reichle v. Howards, 566 U.S.

658, 664 (2012). A defendant is entitled to summary judgment on qualified immunity grounds

when “no reasonable jury, looking at the evidence in the light most favorable to, the plaintiff,

could conclude that it was objectively unreasonable for the defendant to believe that he was

acting in a fashion that did not clearly violate an established federally protected right.” Robinson

v. Via, 821 F.2d 913, 921 (2d Cir. 1987). See, e.g., Dobson v. Doughtery, No. 17-CV-1014, 2020

WL 8167269, at *12 (W.D.N.Y. Sept. 23, 2020), Report and Recommendation adopted, 2021

WL 131030 (W.D.N.Y. Jan. 14, 2021).

       As stated, I find as a matter of law that no reasonable jury could conclude that the force

used by the Deputies was excessive. Ipso facto, it could not have been objectively unreasonable

for the Deputies to believe that their actions were lawful.

       I am also unpersuaded by plaintiff’s argument that qualified immunity cannot apply here

because the Deputies were not performing a discretionary act when the underlying incidents

occurred. While the “booking” process may include some ministerial aspects, such as filling out

paperwork, in this case it was not the routine processing of plaintiff that gives rise to her claims.

Rather, it was the Deputies’ decision to use force and how much force to use against plaintiff,

which clearly involved the exercise of discretion. See Aldini v. Johnson, 609 F.3d 858, 867-68

(6th Cir. 2010) (remanding district court’s summary judgment decision because lower court


                                                 -10-
     Case 6:16-cv-06651-DGL-MJP Document 26 Filed 01/28/21 Page 11 of 13




applied incorrect legal standard, but finding no error in district court’s consideration of whether

defendant officers were entitled to qualified immunity on claim that they used excessive force

against plaintiff during his booking); Ellis v. City of Elmira, No. 14-CV-6666, 2018 WL

6047070, at *6 (W.D.N.Y. Nov. 19, 2018) (finding that force used by officer was objectively

reasonable and in the alternative that officer was entitled to qualified immunity).

       I also reject plaintiff’s contention that there are unresolved issues of fact that preclude the

entry of summary judgment on qualified immunity grounds. The “issues” identified by plaintiff,

such as whether the Deputies should have performed another BOSS scan, do not relate at all to

genuine issues of fact, but to the reasonableness of the Deputies’ actions. What they did is clear;

plaintiff’s claims center on whether they should have done it, and viewing the record objectively,

the Court finds no constitutional violation.



II. Assault and Battery Claims

       Having dismissed plaintiff’s claims under federal law, the Court need not reach his state

law claims. See N.Y. Mercantile Exch., Inc. v. Intercontinental Exchange, Inc., 497 F.3d 109,

119 (2d Cir. 2007) (“In general, where the federal claims are dismissed before trial, the state

claims should be dismissed as well”) (internal quotation marks omitted).

       But that is a general rule, not an absolute one. The statute governing federal courts’

supplemental jurisdiction over state law claims, 28 U.S.C. § 1367, “permits the district court to

weigh and balance several factors, including considerations of judicial economy, convenience,

and fairness to litigants.” Purgess v. Sharrock, 33 F.3d 134, 138 (2d Cir. 1994). See, e.g.,

Hendrix v. Pactiv LLC, __ F.Supp.3d __, 2020 WL 5634329, at *8 (W.D.N.Y. Sept. 21, 2020)


                                                -11-
     Case 6:16-cv-06651-DGL-MJP Document 26 Filed 01/28/21 Page 12 of 13




(“While my dismissal of plaintiff’s claims based on federal law renders it unnecessary for the

Court to reach his claims under state law, in the interests of judicial economy I do so, since the

law is abundantly clear that the state law claims must be dismissed as well”).

       Because plaintiff’s federal and state claims are so closely intertwined, both legally and

factually, in my discretion I grant defendants’ motion for summary judgment as to her claims of

assault and battery.

       “Assault and battery claims under New York law and Fourth Amendment excessive force

claims are evaluated pursuant to the same standard.” Feaster v. City of Middletown, 16-cv-734,

2016 WL 10570984, at *3 (S.D.N.Y. Nov. 28, 2016) (quoting Cosby v. City of White Plains,

04-cv-5829, 2007 WL 853203, at *6 (S.D.N.Y. Feb. 9, 2007)). See also Humphrey v. Landers,

344 Fed.Appx. 686, 688 (2d Cir. 2009) (“except for § 1983’s requirement that the tort be

committed under color of state law, the essential elements of [excessive force and state law

assault and battery claims are] substantially identical”) (quoting Posr v. Doherty, 944 F.2d 91,

94-95 (2d Cir. 1991)) (internal quotation marks and brackets omitted).

       The only substantive difference between plaintiff’s excessive force claims and her assault

and battery claims is that the latter are brought not just against the Deputies but against the

County as well, under the doctrine of respondeat superior. But the law is clear that the County

cannot be held liable on that basis.

       First, “[r]espondeat superior is not an independent cause of action, but a theory that must

attach to an underlying claim.” Alexander v. Westbury Union Free Sch. Dist., 829 F.Supp.2d 89,

112 (E.D.N.Y. 2011). For the reasons stated above, there is no viable claim here to which the

County’s liability could attach.


                                                 -12-
      Case 6:16-cv-06651-DGL-MJP Document 26 Filed 01/28/21 Page 13 of 13




         Second, New York law is clear that “counties are generally not liable for tortious acts

other than negligence committed by a Sheriff or his or her deputies without a legislative

assumption of liability.” Nolan v. County of Erie, No. 19-cv-1245, 2021 WL 51004, at *7

(W.D.N.Y. Jan. 6, 2021). See, e.g., Miller v. County of Monroe, 2013 WL 2180738, at *5

(W.D.N.Y. May 17, 2013) (dismissing tort claims because “the County does not have respondeat

superior liability for the conduct of the [Sheriff’s] Deputies”).5 Plaintiff’s claim against the

County must be dismissed for that reason as well.



                                                CONCLUSION



         Defendants’ motion for summary judgment (Dkt. #17) is granted, and the complaint is

dismissed.

         IT IS SO ORDERED.



                                             _______________________________________
                                                      DAVID G. LARIMER
                                                    United States District Judge
Dated: Rochester, New York
       January 28, 2021.




         5
           Although this case plainly does not involve alleged negligence, I also note that under New York law, a
county “may not be held responsible for the negligent acts of the Sheriff and his deputies on the theory of respondeat
superior, in the absence of a local law assuming such responsibility.” Villar v. County of Erie, 126 A.D.3d 1295 (4th
Dep’t 2015) (internal quotation marks omitted). Plaintiff has cited no local law indicating that the County has
assumed such responsibility.

                                                        -13-
